DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 11-30 objected to because no computing device is attached for imaging dental arches. The Examiner suggests including computing device to claims 11 and 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11, 12, 13, 14, 15, 21-25 are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Jordan et al. (2002/0048741). 
Jordan discloses a method of generating a tooth model for dental treatment (abstract, figures 1-16B), the method comprising: imaging/generating a first dental arch of the patient to generate a first 3D digital model of the first dental arch/dentition of a patient ([0025], fig. 1, [0059]); imaging/generating a second dental arch of the patient to generate a second 3D digital model of a second dental arch of a patient ([0025], fig. 1, [0059]); imaging/generating the first dental arch and second dental arch in centric occlusion (fig. 6B, [0022]-[0025] bite alignment); and determining a spatial relationship of the first 3D digital model of the first dental arch and the second 3D digital model of the second arch based on the imaging of the first dental arch and the second dental arch in occlusion (fig. 6B, [0060]); digitally orientating the first 3D digital model with the second 3D digital model based on the spatial relationship (fig. 6B); the first 3D digital model includes a first tooth of the patient, the second 3D digital model includes a second tooth of the patient, and the 3D digital data includes the first tooth in occlusion with the second tooth (fig. 6B); the first 3D digital model includes a prepared tooth and surrounding teeth of the first dental arch and the second 3D digital model includes corresponding teeth of the second dental arch (fig. 6B); the 3D digital data includes the surrounding teeth of the first arch in occlusion with the corresponding teeth of the second arch (fig. 6B). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19, 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. as applied to claim 11 above, and further in view of Perot et al. (2004/0172150).
Jordan discloses the invention substantially as claimed except for combining first and second 3D model with an articulator and generating a virtual alignment structure to align the first and second model with an articulator. 
Perot discloses a method of generating a tooth model for dental treatment, the method comprising: imaging a first dental arch of the patient to generate a first 3D digital model of the first dental arch of a patient (fig. 9 shows upper and lower jaws in occlusion spatial relationship); imaging a second dental arch of the patient to generate a second 3D digital model of a second dental arch of a patient; imaging the first dental arch and second dental arch in occlusion; and determining a spatial relationship of the first 3D digital model of the first dental arch and the second 3D digital model of the second arch based on the imaging of the first dental arch and the second dental arch in occlusion (fig. 9); virtually combining the first and second 3D digital models with an articulator (fig. 9 shows virtual articulator); generating a virtual alignment structure to align the first and second 3D digital models in occlusion with the articulator (fig. 9 shows upper and lower models are attached to an articulator with an alignment structures).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jordan by producing virtual articulator that is aligned with alignment structures as taught by Perot in order to allow practitioner to view the patient’s model information with the jaws in alignment and also to allow manufacturing of models in combination with an articulator for precise model study of the patient’s jaws.
  

Claims 16, 17, 26, 27, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. as applied to claims 14 above, and further in view of O’Brian et al. (6,915,178). 
Jordan discloses the invention substantially as claimed except for generating a prosthetic for the prepared tooth based on the spatial relationship between the 3D digital model of the first dental arch and the 3D digital model of the second dental arch in occlusion; however, O’Brian teaches generating a prosthetic/crown (e.g. 50a (fig. 5-6) for the prepared tooth based on 3D modeling as claimed (fig. 6, col. 3, lines 66-col. 4, line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jordan by providing prosthetic/crown as taught by O’Brian in order to fabricate precise prosthetic to fit in patients’ mouth, thus avoiding any error or reproducing prosthetic with corrections. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. in view of in view of Perot et al. as applied to claim 19 above, and further in view of Durbin et al. (2002/0064759).
Jordan/Perot discloses the invention substantially as claimed except for fabricating physical model based on the 3D models as claimed; however, 
Durbin teaches producing physical models from virtually/spatially aligned upper and lower jaw models (fig. 3B, [0056], [0066]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jordan/O’Brian by producing physical models based on virtual models as taught by Durbin in order to produce physical models that would allow articulation of the models to ensure prosthetic is made accurately with jaw motions. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772